


110 HR 6205 IH: To amend title 37, United States Code, to require the

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6205
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Ms. Sutton (for
			 herself, Mr. Michaud,
			 Mr. Kagen,
			 Mr. Arcuri,
			 Mr. Hare, Mr. McGovern, Mr.
			 Conyers, Ms. Schakowsky,
			 Ms. Jackson-Lee of Texas,
			 Mr. Braley of Iowa,
			 Mr. Langevin,
			 Mr. Hastings of Florida,
			 Ms. Shea-Porter,
			 Mr. Perlmutter,
			 Ms. Richardson,
			 Ms. Moore of Wisconsin,
			 Ms. Hirono,
			 Mr. Cohen,
			 Mr. Hinchey,
			 Ms. Woolsey, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 37, United States Code, to require the
		  payment of monthly special pay for members of the uniformed services whose
		  service on active duty is extended by a stop-loss order or similar
		  mechanism.
	
	
		1.Monthly special pay for
			 members of the uniformed services whose service on active duty is extended by a
			 stop-loss order or similar mechanism
			(a)Pay
			 required
				(1)In
			 generalSubchapter I of
			 chapter 5 of title 37, United States Code, is amended by adding at the end the
			 following new section:
					
						330a.Special pay:
				members of the uniformed services whose service on active duty is extended by a
				stop-loss order or similar mechanism
							(a)Special
				payA member of the uniformed
				services entitled to basic pay whose enlistment or period of obligated service
				is extended, or whose eligibility for retirement is suspended, pursuant to the
				exercise of an authority referred to in subsection (b) is entitled while on
				active duty during the period of such extension or suspension to special pay in
				the amount specified in subsection (c).
							(b)AuthoritiesAn
				authority referred to in this section is an authority for the extension of an
				enlistment or period of obligated service, or for suspension of eligibility for
				retirement, of a member of the uniformed services under a provision of law as
				follows:
								(1)Section 123 of
				title 10.
								(2)Section 12305 of
				title 10.
								(3)Any other
				provision of law (commonly referred to as a stop-loss authority)
				authorizing the President to extend an enlistment or period of obligated
				service, or suspend an eligibility for retirement, of a member of the uniformed
				services in time of war or of national emergency declared by Congress or the
				President.
								(c)Monthly
				amountThe amount of special pay specified in this subsection is
				$1,500 per month.
							(d)Construction with
				other paysSpecial pay payable under this section is in addition
				to any other pay payable to members of the uniformed services by
				law.
							.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 5 of such title is amended by inserting
			 after the item relating to section 330 the following new item:
					
						
							330a. Special pay: members of the
				uniformed services whose service on active duty is extended by a stop-loss
				order or similar
				mechanism.
						
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect as of October 1, 2001.
			
